Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 1 of 61

Fil| in this information to identify your case:

 

United States Bankruptcy Court for the: FjLED em 5 won p
y ~¢- o \ ` d
MIDDLE oismcz of FLORlDA 281 W'S,ON
9
Case number (lfknown): §hapter you are filing under: JAN f 5 PH 3: ' 8
§z‘Chapter 7 ‘ .`» , `:_

 

n Chapter11
n Chapter12
§:El:chapter13

  
 

, r

v 173- ,¢€ ¥
`&Fche'ck’iitlthis is an
amended filing

 

official Form 101 W fda
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case_and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ldentify Yourself

l About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1 1. Your full name

Write the name that is on your Miguel
government-issued picture

 

 

 

 

identification (for example, F'rst name F'rst name

your driver`s license or A

passport). Middle name Midd|e name
Castillo

Bring your picture
identification to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr., ||, l||) Suffix (Sr., Jr., l|, |l|)
: 2. A|l other names you Miguel
have used m the last 8 First name Flrst name
years Angel
include your married O,- Middle name N|iddle name
maiden names. Castillo
Last name Last name
First name First name
Midd|e name Midd|e name
Last name Last name
3. On|y the last 4 digits of
. . _ - 7632 _ _
your Socla| Securlty XXX XX _- _ _ _ Xxx Xx _ _- _- -_-
number or federal oR 0R
lndividua| Taxpayer 9
identification number XX _ XX ____ _ _*_ _ 9 xx - xx -__ _ _ __
(lT|N)

 

Ofticia| Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1

Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 2 of 61

Debtor 1 Miguel A

Castillo

 

Flrst Name Midd|e Name

Last Name

Case number (liknowm

 

4. Any business names
and Employer
ldentification Numbers
(ElN) you have used in
the last 8 years

lnc|ucle trade names and
doing business as names

About Debtor 1:

n l have not used any business names or Ele.

Jemig Service Llc

About Debtor 2 (Spouse Only in a Joint Case):

n l have not used any business names or E|Ns.

 

Business name

 

Business name

 

Business name

 

Business name

 

 

 

 

 

 

 

 

 

XX-XXXXXXX _
EN_ _____“__*_ H" ___'_*__
EN_ __'"_______ EN______`_'__
5. Where you live lf Debtor 2 lives at a different address:
1729 Elmstead Ct
Number Street Number Street
Orlando FL 32824
City State ZlP Code City State ZlP Code
Orange
County County

|f your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

|f Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZlP Code Clty State ZlP Code
iv 6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other districtl

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

El l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for |ndividua|s Filing for Bankruptcy

page 2

Debtor 1

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 3 of 61

Miguei A

Castiilo

 

First Name

Middle Nai'ne

Last Name

Case number (i/knowii)

 

 

 

 

 

 

 

 

 

 

 

 

Teli the Court About Your Bankruptcy Case
7. The chapter of the Check one. (Fcr a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file ;
under §§ Chapter 7
Ei chapter 11
Cl Chapter 12
§::§Chapter 13
a. How you will pay the fee l will pay the entire fee when l file my petition. Please check With the clerk`s office in your
local court for more details about how you may pay. Typica|iy, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address
M/i need to pay the fee in installments. if you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Official Form 103A).
girl request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By |aw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). |f you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition,
9. Have you filed for §"EMNG
bankruptcy within the twa
last 8 years? §§MU_\_'§Y€$. District When Case number
~ iviivi/ DD/YYYY
District When Case number
iviivi/ oD/vYYY
District When Case number
Mivi/ DD/YYYY
10. Are any bankruptcy §"EMNO
cases pending or being ;»-»~;
filed by a spouse who is §.,L._]§Yes. Debtor Relationship to you
not filing this ca_se With District When Case number, if known
you, or by a business iviM / DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
iviivi / co / Yva
11- DO _y°u rem your W`§No. co to line 12.
res'den°e? w§Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your

Official Form 101

residence?

§:l:§ No. Go to line 12.

WYes. Fil| out Initial Statement About an Eviction JudgmentAgainst You (Form 101A) and file it with

this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy

page 3

Debtor 1

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 4 of 61

Miguei A

Castiiio

 

First Name

Middle Name

Last Nam e

Report About Any Businesses ¥ou 0wn as a Sole Proprietor

Case number iiilrnowrri

 

12. Are you a sole proprietor §`E:|:NO_ co 10 Pari4_

13.

of any fu|i- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

|f you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtoi’?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

§E§Yes. Name and location of business

Jemig Service Llc

 

Name of business, if any

1729 Elmstead Ct

 

 

 

Number Street
Oriando Fi
City State ZlP Code

Check the appropriate box to describe your business:

§Ci" stockbroker (as defined in 11 u.s.c. § 101(53A)i
§§ commodity Broi<er (os desired in 11 u.s.c. § 101(6))

§ None of the above

§l`“_`i"§iieaith care Bosinoss (as dennod in 11 u.s.c. § 101(27A))
§§::Sing|e Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement cf operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

m No.

l am not filing under Chapter 11.

i;l No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in

the Bankruptcy Code.

m Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the

Bankruptcy Code.

Report if You 0wn or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For examp/e, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Ochial Form 101

ZNo

Cl Yes. Whai is the hazard?

 

 

if immediate attention is needed, why is it needed’?

 

 

Where is the property?

 

Number Street

 

 

City

Voluntary Petition for individuals Filing for Bankruptcy

State ZlP Code

page 4

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 5 of 61

Debtor 1 Mig\l€l A

Castillo

 

First Name Midd|e Name

Last Name

Case number (iri<nown)

-Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tel| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices lf you
cannot do so, you are not
eligible to fi|e.

|f you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

thcial Form 101

About Debtor 1:

You must check one:

g l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied With your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certihcate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 310-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l arn not required to receive a briefing about
credit counseling because of:

n lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

n Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for Waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

w l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attaoh a copy of the certificate and the payment
plan, if any, that you developed with the agency.

a | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

m l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Vour case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

|f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. |f you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El lam not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El oisabiiity. i/iy physioei disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet. even after |
reasonably tried to do so.

l:l Active duty. | am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must me a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 6 of 61

Debtor 1 Miguel A Castilio

Case number <irl<nown)
Firsi Name Middie Name Lasi Name

Answer These Questions for Reporting Purposes

_ 16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16' what k'nd °f debts do as “incurred by an individual primarily for a persona|, family, or household purpose."
you have? »

two
§%No. co to line 16b.
§z…:Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

§¢§ No. Go to line 160.
§:lW Yes_ Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under mm

Chapter 7? §l;i No. | am not filing under Chapter 7. Go to line 18.

D° you estimate that after §§ Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and §§ No

administrative expenses

are paid that funds will be 5 YeS

available for distribution
to unsecured creditors?

 

 

 

 

 

 

 

 

 

 

1a. How many creditors do 149 @§1,000-5,000 §§_(§25,001-50,000
you estimate that you g50-99 M f ,001-10,000 §§50,001-100,000
°We? 2100-199 §§10,001-25,000 §U“'More then 100,000

200-999 . .........

19. How much do you §§$0-$50,000 @_$1,000,001-$10 million Ei $500,000,001-$1 billion
estimate your assets to §Usso,oo1-$1oo,000 §§N§*sm.ooo,om-$so million El $1,000,000,001-$10 billion
be W°rth? W$100,001-$500,000 M 5550,000,001-$100 million n $10,000,000,001-$50 billion

D$500,001-$1 million §§§$100,000,001-$500 million El lvlore then $50 billion

20. How much do you k1§~:”-,,_§$0-$50,000 §§_§$1 ,000,001-$10 million Ei $500,000,001-$1 billion
estimate your liabilities ;$50,001-$100,000 'W§$10,000,001-$50 million Ei $1,000,000,001-$10 billion
t° be? ‘_W__"_>§$100,001-$500,000 _C]v‘_$50,000,001-$1OO million ij $10,000,000,001-$50 billion

§@$500,001-$1 million §§§$100,000,001-$500 million El More than $50 billion
Sign Below
l have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct.
lfl have chosen to file under Chapter 7, l am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and | choose to proceed
under Chapter 7.
if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this dooument, | have obtained and read the notice required by 11 U.S.C. § 342(b).
| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 1 , 13 1, 1519, and 3571.
' i
x lee lie x
Signature{i§`e’btor 1 Signature of Debtor 2
Executed ong Executed on
Mlvl / DD /YYYv
Offlcial Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 6

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 7 of 61

 

 

 

Debtor 1 Migll€l A CanillO Case number iiflmown)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy coult, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
|f you are represented by

an attorney you do not To be successfu|. you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your deth if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

El No

y es

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or lmprlsoned?

UNO

et

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

n Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declarafion. and Signature (Official Form 119).

 

 

 

 

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

 

 

 

 

 

 

 

 

X X
Signature of Debtor 1 Signature of Debtor 2
Date @! j iv §Z:Q[(§ Date
MM/DD /YYYY MlVl/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 6:19-bk-00285-‘CC.] Doc 1 Filed 01/15/19 Page 8 of 61

Fill in this information to identify your case:

Debtor 1 Mig“el A Castillo

First Name Middle Name Last Name

Debtor 2
(SpOuse, if filing) First Name Mlddle Name Last Name

 

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

case number U check iiinis is an
""‘“°‘”m amended filing

 

 

Official Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize your Assets

 

Your assets

Va|ue of what you own
5 1. Schedule A/B: Propen‘y (Official Form 106A/B)
z 1a. Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $ 249700

1b. Copy line 62, Tota| personal property, from Schedule A/B ............................................................................................... $ 33365

 

1c. Copy line 63, Tota| of all property on Schedule A/B .........................................................................................................

Summarize Your Liabilities

 

$ 283065

 

 

Your liabilities
Amount you owe
‘ 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
za. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ 271499

§ 3. Schedule E/F: Creditors Who Have Unsecured Claims (Ofticial Form 106E/F)

 

 

 

 

 

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6a of Schedule E/F ............................................ $ 22405
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....................................... + $ 27187
Your total liabilities s 321091
Summarize Your lncome and Expenses
4. Schedule l: Your lncome (Official Form 106|)
' Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $ 3000
: 5. Schedule J.' Vour Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ 4396

 

 

Ofiicia| Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information page 1 of 2

Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 9 of 61

Debtor 1 Miguel A Castillo

Case number {irimowii)
Fi($f Name Middle Name LESf Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

\|o. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
l/ res

 

 

 

 

 

b 7. what kind or debt do you have?

@:Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose." 11 U,S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

§..._».
§|;I`Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

l 8. From the Statement of your Current Monthly lncome: Copy your total current monthly income from Official
` Form 122A-1 Line 11; OR, Form 1223 Line 11; OR, Form 1220-1 Line 14. 3 3000

 

 

 

 

 

' 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

’ Total claim
From Part 4 on Schedule E/F, copy the following:

93. Domestic support obligations (Copy line Ga.) $ 0

9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 22405
9c. C|aims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0

9d. Student loans. (Copy line 6f.) $ 0

9e. Ob|igations arising out of a separation agreement or divorce that you did not report as $ 0

priority claims. (Copy line 69.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line Bh.) + $ 0
99. Total. Add lines 9a through 9t. $ 22405

 

 

 

Officia| Form 1068um Summary of ¥our Assets and Liabi|ities and Certain Statistica| information page 2 of 2

Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 10 of 61

Fill iri this information to identify your case and this filing:

Debtor 1 Mig“ei A C astillo

Firsl Name Midd|e Name Last Name

 

Debtor 2
(Spouse, iffiling) Firsl Name Middle Name Last Name

 

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number

 

El check ir this is an
amended filing

 

 

Official Form 106A/B
Schedule AlB: Property 12/15

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. |f two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

m Describe Each Residence, Building, Land, or Other Rea| Estate ¥ou Own or Have an lnterest ln

1, Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

ij No. Go to Part 2.
w Yes. Where is the property?

' ')
What is the propeny' Check all that app|y` Do not deduct secured claims or exemptions Put

a Sing|e-fami|y home the amount of any secured claims on Schedule D:
1_1_ 1729 Elmstead Ct Orlando Fl 32 Creditors Who Have Clal'ms Secured by Property.

Cl ou lex ormuiti-unitbuiiciin
Street address, if available, or other description p g

 

 

 

 

 

 

 

a COndOmi\'\ile Or COOp€FaiiVe Current value of the Current value of the

Loc: 1729 Elmstead Ct Orlando Fl n Manufactured or mobile horne entire property? portion you own?
24 El Land $ 249700 ss 249700
i:l investment property
_ n Timeshare Describe the nature of your ownership
Cliy Staie ZlP Code n Oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
. . ,,

Who has an interest in the property. Check one. Fee Simple

Debtor1 only
County El Debtor 2 only

m Debtor1 and Debtor 2 only cl Check if this is community property

see in tructi n
n At least one of the debtors and another ( S 0 S)

Other information you wish to add about this item, such as local
Property identification number: JlZ9_Elmstead_CLO_l;lan.dn_EL3_2824
|f you own or have more than one, list here:
' ')
What ls the property' Check all that apply Do not deduct secured claims or exemptions Put

n Single-family home the amount of any secured claims on Schedule D.l

1.2. n Dup|ex or mum_unit building Credltors Who Have Clalms Secured by Property.

 

Street address, if availab|e, or other description

 

 

 

n COndOmi"iUm Ol’ COOP€FatiVe Current value of the Current value of the
m Manufactured or mobile home entire Pr°Pe"ty? P°"ti°n you °W“?
i;l Land $ $
a investment property
n T. h Describe the nature of your ownership
City State ZlP Code n O';:es are interest (such as fee simp|e, tenancy by
er

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

m Debtor1 only

 

 

County n Debtor 2 only
Cl Debtor1 and Debtor 2 On|y l;] Check if this is community property
n At least one of the debtors and another (See instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Officia| Form 106A/B Schedule A/B: Property page 1

CaS€ 6.19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 11 Oi 61

Debtor 1 Miguel A Castiiio

 

First Name Middle Name

1.3.

Lasi Name

 

Street address if availabie, or other description

 

 

City State

ZlP Code

 

Cou nty

2. Add the dollar value of the portion you own for ali of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

Describe Your Vehicles

What is the property? Check all that apply.
n Single-fami|y horne

Ei Duplex or muiii-unit building

n Condominium or cooperative

U Manufactured or mobile home

n Land

n investment property

n Timeshare

n Other

 

Who has an interest in the property? Check one.

i;l Debtor 1 only

El Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Case number (rknowni

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.
Credl'tors Who Have Clal'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(See instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 249700

 

 

 

: Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

@ No
§U:€Yes

 

3.1. Make: T°y°fa
Mode|_ Coroiia
Year' 2015
14000

Approximate mileage:
Other information:
Toyota Corolia Sedan 4 D 2015

 

 

 

 

if you own or have more than one, describe here:

3_2_ Make: T°y°ta
l\/lodel: T“ndm
Year: 2016

26000

Approximate mileage:
Other information:
Toyota Tundra 2016

 

 

 

 

Ofiiciai Form 106A/B

Who has an interest in the property? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

i;i Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

a Debtor 1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the '
portion you own?

Current value of the
entire property?

$ 10000 $ 10000

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 23000 $ 23000

 

page 2

 

Who has an interest in the property? Check one.

Debtor 1 Miguel A
Firsl Name Middle Name
3_3l Make: sw
lvlodel- §Ci §Debior 1 only
Y §U Debtor 2 only
ear:

Approximate mileage:

Other information:

 

 

 

 

3_4_ Make:
Modei:
Year:
Approximate mileage:

Other information:

 

 

 

:Debtor 1 and Debtor 2 only
At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest' in the property? Check one.

i.l:i Debtor1 only

§ m Debtor 2 only

§§_§:i;: Debtor 1 and Debtor 2 only

§i;i§ Ai least one of the debtors and another

n Check if this is community property (see
instructions)

CaS€ 6. 19- -pl<- 130285- CC.] DOC 1 Filed 01/15/19 Page 12 Oi 61

Case number (iri<mwn)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Credl'tors Who Have Claims Seculed by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers motors personal watercraft, fishing vessels, snowmobi|es, motorcycle accessories

§:@: No
§§ Yes

4_1. Make:
Modei:
Year:

Other information:

 

 

 

if you own or have more than one, list here:

4_2_ Make:
Modei:
Year:

Other information:

 

 

5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Oft”lcial Form 106A/B

Who has an interest in the property? Check one_

i;l Debtor1 only

n Debtor 2 only

Cl Debior1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one_

n Debtor 1 only

n Debtor 2 only

i:l Debtor 1 and Debtor 2 only

i;i At least one of the debtors and another

i;l Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Propedy.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Schedule D:
Credilors Who Have C/aims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

$ 33000

 

 

 

page 3

A Case 6:19-E)k-00285-CC.J Doc 1 Filed 01/15/19 Page 13 of 61

Debtor 1 Mig“el astin° Case number (i/i<mwn)

Firsi Name Midd|e Name Lasl Name

m Describe Your Persona| and Household ltems

Do you own or have any legal or equitable interest in any of the following items? Current Val"e °f the

portion you own?

Do not deduct secured claims §
or exemptions

6. Household goods and furnishings
Examples: Major appliances furniture, linens, china, kitchenware
§Q No

§u` Yes~ Describe --------- ' Sofa - Debtors Residence $ 48

 

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment computers printers scanners; music
coilections; electronic devices including cell phones, cameras, media players games

;_W
i,[l; No

§'a:' Yes. Describe .......

 

 

aptop - Debtors Residence § $ 60

 

8. Collectib|es of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures or other art objects;
stamp, coin, or baseball card collections; other collections memorabilia, collectibles

fm No

l

l : Yes. Describe ..........

   

 

 

 

 

9. Equipment for sports and hobbies

Examples: Spolts, photographicy exercise, and other hobby equipment bicycles, pool tables golf clubs skis; canoes
and kayaks; carpentry tools; musical instruments
ing No

V§ Yes. Describe ..........

 

 

 

10. Firearms
“_§)`gamples: Pistols, riflesl shotguns ammunition, and related equipment
§Q: No
m Yes. Describe ..........

 

 

 

 

 

11. Clothes
Examples: Everyday ciothes, furs, leather coats designer wear, shoes accessories
i"`"”'“:
i\i;l; No .. f
ga Yes- Describe ---------- Used Clothes - Debtors Residence $ 75

 

 

 

12.Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings wedding rings, heirloom jewelry, watches gems,
gold, silver
§a No
§U Yes. Describe .......... $

……; _____`

 

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

§§ No

§§El§ Yes. Describe..........§ $

l

 

 

 

 

14.Any other personal and household items you did not already |ist, including any health aids you did not list

§§E[:No

 

 

 

 

 

 

 

 

 

 

 

§§ _Yes. Give specific § $
information. ............i
» 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 365
for Part 3. Write that number here .................................................................................................................................................... -)

Official Form 106A/B Schedule A/B: Property page 4

Case 6:19-‘bk-Q0285-CC.] Doc 1 Filed 01/15/19 Page 14 of 61
astllo

 

 

 

Debtor 1 Miguel A Case number rifknawni
First Name Midd|e Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured claims
or exemptions

. 16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit bo)<, and on hand when you file your petition

331 No

 

 

 

 

 

 

 

 

§ Yes ................................................................................................................................................................ Cash: _______________________ $
17. Deposits of money
Examples: Checking, savings or other financial accounts certificates of deposit shares in credit unions brokerage houses
and other similar institutions lf you have multiple accounts with the same institution, list each.

;m“z

§§ No

pa Yes ..................... institution name:
17_1' Checking account Checking Account - Bank Of Amen'ca $ 0
17_2, Checking account Business Checking Account - Bank Of America $ 0
17.3. Savings account $
17.4. Savings account $
17.5. Certificates of deposit $
17.6. Other financial account $
17,7. Other financial account 3
17.8. Other financial account $

 

17.9. Other financial account

 

99

18. Bonds, mutual funds or publicly traded stocks
Examples: Bond funds investment accounts with brokerage firms money market accounts
raw
§§ No

m Yes ................. institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses including an interest in
an LLC, partnership, and joint venture

§§ No Name of entity: % of ownership:
§UYes. Give specific
information about
them ......................... %

%

%

Official Form 106A/B Schedule A/B: Property page 5

Case 6:19-bi<-00285-CC.] Doc 1 Filed 01/15/19 Page 15 of 61

Debtor 1 Migllel A Casti“o Case number (irknown)
First Name Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

‘w..`

§H: NO

UYes. Give specific issuer namei
information about

 

them ....................... $

 

 

21. Retirement or pension accounts
Examples: interests in |RA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HNQ

tammy

§,L._...lYes. List each
account separate|y. Type of account institution name:

401(k) or similar plan:

 

Pension plan:

 

lRA;

 

Retirement account:

 

Keogh:

 

Additiona| account

 

Additiona| account

 

` 22.Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use frorn a company

Examples: Agreements with iandiords, prepaid rent, public utilities (eiectric, gas, water), telecommunications
companies, or others

§ENQ

 

 

§EN Yes .......................... institution name or individua|:
E|ectric: $
Gas: $ _
Heating oi|:

 

99

Security deposit on rental unit

 

99€£

Prepaid rent

 

Te|ephone:

 

€B

Water:

 

Rented furniture:

€BQ

 

Other:

 

93

` 23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

MNo

im~ Yes .......................... issuer name and description:

 

 

 

thciai Form 106A/B Schedule A/B: Property page 6

 

 

CaS€ 6219-%|<-9_19285-€€\] DOC 1 Filed 01/15/19 Page 16 Of 61
215 l 0

Debtor 1 Mig“el A Case number ()r)mown)

First Name Middie Name Last Name

 

24.lnterests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

§ No
§FE|m Yes ....................................

institution name and description Separately file the records of any interests.11 U.S.C. § 521(c)

 

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1)l and rights or powers
exercisable for your benefit

gun No
§:T Yes. Give specific
information about them.... l $

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

WNO

§m:i Yes_ Give specific `
information about them....§ $

 

_ 27. Licenses, franchises, and other general intangibles
Examples: Buiiding permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

§§No

m Yes. Give specific t
information about them....

 

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

  

 

5 Yes. Give specific information

., F d al:
about them, including whether § e er $__`~
you already filed the returns § State:
and the tax years. ....................... § 3

Local:

 

29. Fami|y support
Examples: Past due or lump sum alimony, spousal support child support maintenance, divorce settlement property settlement

§HNQ

 

   

 

 

 

 

   

§Mi Yes. Give specific information..........
Alimony: $
Maintenance: $
Suppoit: $
` Divorce settlement $
§ Property settlement $

30. Other amounts someone owes you ,
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Socia| Security benefits; unpaid loans you made to someone else
§.E No
es. Give specific information ............... (.
$_____

 

 

Ofticia| Form 106A/B Schedule A/B: Property page 7

 

Case 6:19-l(:):i<-00285-CC.] Doc 1 Filed 01/15/19 Page 17 of 61

Debtor 1 M'g“el A ast'llo Case number (irkmwn)
First Name Middie Name Last Name

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner`s, or renter’s insurance

§:ZNo

m Yes. Name the insurance company

_ _ _ Company name: Beneticiary: Surrender or refund value:
of each policy and list its value. _.

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

§:‘zNo

§§ Yes. Give specific information ..............

 

 

 

33. C|aims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

§E:§No

§Q;»Yes. Describe each cialm. ....................

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

§§ No
§§ Yes_ Describe each ciaim. ....................

 

 

35.Any financial assets you did not already list

§§NO z

§:E Yes. Give specific information ............ §

 

 

 

 

z 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................................................................................................................................... ') $ 0

 

 

 

-Describe Any Business-Related Property ¥ou own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
§i;l No. co to Pan 6.
§;l- Yes. Go to line 38.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

§ 38.Accounts receivable or commissions you already earned

§No

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers software, modems, printers, copiers, fax machines, rugs. telephones, desks, chairs, electronic devices

i~"~MW
59 N<>
§Cl Yes. Describe ....... §

 

 

Official Form 106A/B Schedule AlB: Property page 8

 

 

Case 6:19-§|;}©“0285-€€.] Doc 1 Filed 01/15/19 Page 18 of 61

Debtor 1 Mlguel A 5 l o Case number (iri<nown)
First Name Midd|e Name Last Name

 

. 40.Machinery, t"ixtures, equipment, supplies you use in business, and tools of your trade

m No z
§§ Yes. Describe.......§

 

 

 

 

 

41 . inventory
§§ No .
§'§;l Yes. Describe ....... f 35

 

 

 

 

42. interests in partnerships orjoint ventures
§§ ~o
§U§ Ves. Describe .......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43.§Customer lists, mailing lists, or other compilations
§ No
ll;l Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
§E“ No

m Yes. Describe........

 

 

 

44. y business-related property you did not already list
ai No
§;l: Yes. Give specific

 

 

 

 

 

 

 

information ......... $
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here .................................................................................................................................................... -) _`__

 

 

 

Describe Any Farm- and Commei'cial Fishing-Related Froperty ¥ou 0wn or Have an interest ln.
|f you own or have an interest in farmland, list it in Part 1.

 

464 Qg_ you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
m No. Go to Part 7_
m Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

 

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
§:@: No
§“El§ Yes

 

 

 

Of'licial Form 106A/B Schedule A/B: Property page 9

 

CaS€ 6219-l(1):k-t(i)“0285-CC.] DOC 1 Filed 01/15/19 Page 19 Of 61
as 0

Debtor 1 Mig“el A Case number <lrknown)

Firsl Name Middle Name Last Name

 

. 48.Crops--either growing or harvested

HNO

 

information. ............

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
s :
i6' NO

§:[:T Yes ..........................

 

 

 

50. Farm and fishing supplies, chemicals, and feed
§6; No

 

m Yes ..........................

 

 

 

51.Any farm- and commercial fishing-related property you did not already list

@No

 

giqu Yes. Give specific
information.

 

 

52. Add the dollar value of.all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .................................................................................................................................................... 9

m£escribe All Property ¥ou Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

 

 

 

 

 

 

 

 

 

555 No z
3
m Yes. Give specific ____
information. ............
` 54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $_0____
-List the Totals of Each Part of this Form
55. Part 1: Total real estale, line 2 .............................................................................................................................................................. -) $ 249700
56.Part 2: Total vehicles, line 5 $ 33000
. . 365
57. Part 3: Total personal and household items, line 15 $
58. Part 4: Total financial assets, line 36 $ 0
v 59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0
61,Part 7: Total other property not listed, line 54 + $ 0
' 62.Total personal property. Add lines 56 through 61. .................... : $ 33365 Copy personal property total 9 + $ 33365
§ es.'rotal of all property on schedule A/B. Add line 55 + line 62 .......................................................................................... s 283065
Ofl`lcia| Form 106A/B Schedule AlB: Property page 10

 

 

 

 

 

 

 

Case 6:19-bk-00285-CC.] DOC 1 Filed 01/15/19 Page 20 of 61
Attachment To Schedule B: Item 06 - Household goods

Description: 3 Beds - Debtors Residence

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 21 of 61

Fill in this information to identify your case:

Debtor 1 Miguel A Castillo

First Name M|ddle Name Lasi Name

Debtor 2
(Spouse. if t'lling) First Name Micldle Name Last Name

 

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number

lik El check ifthis is an
( nom amended filing

 

 

 

Ofiicia| Form 106C
Schedule C: The Property You C|aim as Exempt 04/16

Be as complete and accurate as possible |f two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. |f more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that am
would be limited to the applicable statutory amount.

mentify the Property You C|aim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you,

ount, your exemption

El You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
n You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill irl the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief Used Clothes Const_ 10_4;
description: $ 75 n $
Line from 100% of fair market value, up to
Schedule A/B_. any applicable statutory limit
B`f `>Sofa g c104,
ne ons . - ~
description: $ 43 n $
Line from a 100% of fair market value, up to
Schedule A/B'. any applicable statutory limit
. ` " 3 Beds
Brlef Coust ]|]-4-
description: $ 130 n $
Line from a 100% of fair market valuel up to
Schedule A/B_. any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

m No
n Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this casa?
n No
n Yes
Offlcia| Form 1060 Schedule C: The Property You C|aim as Exempt page 1 of_

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 22 of 61
Castillo

Lasl Name

Miguel A

Flrsl Name

Additional Page

Debtor1 Case number (irkmwn)

 

Middle Name

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B:

Official Form 1060

Current value of the
portion you own

Amount of the exemption you claim Specific laws that allow exemption

Copy the value from Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
Dining Room Const 10_4_
$ 52 El $ ’
100% of fair market value, up to
__ any applicable statutory limit
Checking Account l _4.
$ 0 El $
m 100% of fair market value, up to
any applicable statutory limit
Laptop $ 60 n $ Const. 10-4;const. 10-4;
a 100% of fair market value, up to
_ any applicable statutory limit
To cta Corolla Sedan 4 D . .
y $ 10000 n $ 222.25,222.25,
2 100% of fair market value, up to
any applicable statutory limit
1729 E'ms*°ad C‘ Orla"d° $ 249700 m $ 222.01,222.02,222.03 222.05~,in
g 100% of fair market value, up to ;982).
any applicable statutory limit
Business Checking Account
$ 0 n $ Const. 10-4.
m 100% of fair market value, up to
any applicable statutory limit
Toyota Tundra 2016
m' l 00% of fair market value, up to
_°'_ any applicable statutory limit
_ $ El $
m 100% of fair market value, up to
any applicable statutory limit
_ $ El ss
n 100% of fair market value, up to
_ any applicable statutory limit
$ Cl $
ij 100% of fair market value, up to
__ any applicable statutory limit
$ El $
n 100% of fair market value, up to
any applicable statutory limit
_ $ Cl $

 

 

m 100% of fair market value, up to
any applicable statutory limit

 

 

Schedule C: The Property You C|aim as Exempt page _ of _

Case 6219-bk-00285-CC.] DOC 1 Filed 01/15/19

Page 23 of 61

Fill in this information to identify your case:

Debtor 1 Mlguel A

Castillo

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) l=irst Name

United States Bankruptcy Court for the:

Middle Name

Last Name

MIDDLE Districtof FLORn)A

 

Case number

 

llf known)

 

 

Officia| Form 106D

 

Schedule D: Creditors Who Have C|aims Secured by Property

El check iflliie le an

amended filing

12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Q£ any creditors have claims secured by your property?

l;l§ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

  

Yes. Fill in all of the information below.

List All secured claims

f 2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2.

   

 

 

 

 

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor’s name. game .`
:| Ally Financial Describe the property that secures the claim: $ 28816 $13000 $ 5816
0 cl'i ' N
re mrs ame Toyota Tundra 2016 §
P0 Box 380901
Number Street §
As of the date you file, the claim is: Check all that apply.
n Contingent
Bloomington, MN 55438 El Unliquidated
City State ZlP Code n Disputed
Who owes the debt? Check One- Nature of lien. Check all that apply
a DeblOl'1 Only a An agreement you made (such as mortgage or secured
El oemerz only Carl<)an)
a Debtor 1 and Debtor 2 only m Statutory lien (such as tax |ien, mechanics lien)
n At least one of the debtors and another n JUdee"t lien from a lawsuit
a Other (including a right to offset) Auto Loan Toy°ta Tundra 2016
Cl Check if this claim relates to a
community debt
Date debt was incurred lum/2017 Last 4 digits of account number X_XXX_ __ __
g Cal‘max Allt° Finance Describe the property that secures the claim: $ 13188 $ 10000 $ 3188

 

Creditors Name

Po Box 3174

Number Street

 

 

 

Toyota Corolla Sedan 4 D 2015

 

 

Milwaukee WI 53201

 

City State ZlP Code

Who owes the debt? Check one.

n Debtor 1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim relates to a
community debt
Date debt was incurred 12/01/2017

 

Ochia| Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here:

As of the date you fi|e, the claim is: Check all that apply.
n Contingent
n Unliquidated

El Dispured

Nature of lien. Check all that apply.

g An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax lien, mechanic's lien)

m Judgment lien from a lawsuit A t L

El Other (including a right to arisen " 0 °a“

_ xxxx
Last 4 digits of account number__

luzim_

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of__

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 24 of 61

Debtor 1 Miguel A

Castillo

Case number iirknown)

 

Flrst Name Middle Name

Additional Page

   

Last Name

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

» colomn:?c '
After listing any entries on this page, number them beginning with 2.3, followed ' g§rs:§:red'
by 2.4, and so forth. .H`a_hy
L°“mcal`e Servicing Ctl' Describe the property that secures the claim: $ 249700 $ 0
Creditors Name ,...§
z i
Po Box 8068 1729 Elmstead Ct Orlando F132
Number Street §
As of the date you file, the claim is: Check all that app|y.
virginia Beach vA 23450 9 Contingent
city stale zlP code l] Unliquldated
n Disputed
wao owes the debt? Check one- Nature of lien. check all inai apply
§‘ Debtor1 0an An agreement you made (such as mortgage or secured
§NQ§ Debtor 2 only ear loan)
§ § btor1 nd [) mr nl n Statutory lien (such as tax lien, mechanics lien)
im § De a eb 2 o y
§i;l At least one of the debtors and another n JUdeem lien from a lawsuit
n Other (including a right to offset) Home M°rtgage
El Check if this claim relates to a
community debt
- 02/01/2017 - - “""
Date debt was incurred _ Last 4 dlglts of account number __ _ _
j Describe the property that secures the claim: $ $ $
Creditcr`s Name
Number Street §
As of the date you file, the claim is: Check all that apply.
n Contingent
El Unliquidaied
City state zlP Code n Disputed
o
who owes the debt ‘ Check One' Nature of |ien. Check all that apply.
§ q Debtor 1 only n An agreement you made (such as mortgage or secured
§ Debtor 2 only car loan)
Debtor 1 and Debtor 2 On'Y m Statutory lien (such as tax lien, mechanics lien)
m At least one of the debtors and another D Judgmem lien from a lawsuit
4 |;l t ' ' ' hit if
El Check if this claim relates to a 0 her (mc|udmg a mg 0 o Set)
community debt
Date debt was incurred Last 4 digits of account number_ _ _ _
_J Describe the property that secures the claim: $ $ $

 

Creditors Name

 

 

 

Number Street

 

 

 

 

City State ZlP Code

Who owes the debt? Check one.
i"‘"““z

§§E_E`_ Debtor 1 only
U`§ Debtor 2 only
§ E|§ Debtor 1 and Debtorz only
§D At least one of the debtors and another

l:l Check if this claim relates to a
community debt

Date debt was incurred

 

…
Add the dollar value of your entries in Column A on this page. Write that number here: §$ 229495
|f this is the last page of your form, add the dollar value totals from all pages.

_W.rite.tha_t number here:

As of the date you file, the claim is: Check all that apply.

n Contingent

l;l Unliquldated

El Disputed

Nature of lien. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

m Statutory lien (such as tax lien, mechanics lien)

n Judgment lien from a lawsuit

L_.] Other (including a right to offset)

Last 4 digits of account number _

 

 

 

$ 271499

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have C|aims Secured by Property

page _ of _

 

 

 

-¢O285-CC.J DOC 1 Filed 01/15/19 Page 25 of 61

Fill in this information to identify your case:

  

Miguel Castillo

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Mlddle Name Last Name

 

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

 

 

 

Casenumber El check if this is an
(lfl<nown) amended filing
Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured C|aims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PR|OR|TY Unsecured C|aims

1. Q_gwany creditors have priority unsecured claims against you?
. . `iNo. Go to Part 2.

@:'Yes.

f 2. List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and

, nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. lt more than one creditor holds a particular ctaim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

2.1
lrs Last 4 digits of account number Ql_ _ _
Priority Creditor’s Name
Po Box 80110 When was the debt incurred? LIM
Number Street
As of the date you file, the claim is: Check all that apply
Cincinnaty OH 45280 .
city slate zlP code n C°"t'ngent
_ o El unliquidated
Who lncurred the debt. Check one. [;l Disputed
a Debtor1 only
El Debtor 2 only Type of PR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only i:l Domestic support obligations
At least one of the debtors and another a Taxes and certain other debts you owe the government
n check 'f th's c|a'm 's for a commumty debt n C|aims for death cr personal injury while you were
ls the claim subject to offset? 'm°X'Cated
g ND E| Other_ Specify Taxes 2014,2015,2016 & 2017
E| Yes
2.2 l

 

 

Last 4 digits of account number _ $ $ $
Priority Creditors Name

 

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
a Contingent

city stale zlP code El unliquidated

who incurred the debt? check one. n Disputed

m Debtor1 only

n Debtor2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Type of PR|OR|TY unsecured claim:
n Domestic support obligations

Taxes and certain other debts you owe the govemment

a Check if this claim is for a community debt intoxicated

Cl
n C|aims for death or personal injury while you were
n Other. Specify

ls the claim subject to offset?

m No
n Yes

 

 

Of'Flcia| Form 106E/F Schedule E/F: Creditors Who Have Unsecured C|aims pace ‘l of

MiguelA CaS€ 6219-|@§§§)@285-€€.] DOC l Filed Ol/CJ_5/19 Page 26 Of 61

Debtor 1 ase number (ir)mow
First Name Middle Name

 

 

Last Name

mist All of Your NONPR|0R|TV Unsecured C|aims

c 3. ing any creditors have nonpriority unsecured claims against you?
z l`i

No. You have nothing to report in this part. Submit this form to the court with your other schedules
Yes

* 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonprion'ty unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

_4~1 l Bank OfAmerica

 

 

 

Last 4 digits of account number _§x& _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

d Debtor 1 only

El Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
a No
n Yes

 

Offlcia| Form 106E/F

 

l;l Contingent
n Unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

m Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

a Deth to pension or profit-sharing plans, and other similar debts
a Other. Specify Credit Card

Schedule E/F: Creditors Who Have Unsecured C|aims

o Nonpriority Creditors Name _ $ 14365
§ Po Box 15019 When was the debt incurred? 12/01/2015
§ Number Street

Wilmington DE 19850

city state zip Code As of the date you file, the claim is: Check all that apply

a Contingent

Who incurred the debt? Check one. E| Unriqu;dated

m Debtor1 only El Disputed

l;l Debtor2 only

l;l Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:

n At least one of the debtors and another n Swdem loans

n check if this claim is for a community debt n Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

ls the claim subject to offSef? n Deth to pension or profit-sharing plans, and other similar debts

d No a Other. Specify Credit Cal‘d

El Yes
42 l Caine & Weine!. Last4 digits of account number _73& __ _ $ 400
4 Nonprloriiy Creditors Name When was the debt incurred? 04/14/2017

12005 Ford Rd

Number Street

A ft d t ' , t l ' ' : .

Da"as TX 75234 s o he a e you file he c aim is Check all that apply

City State ZlP Code m Contingent

Who incurred the debt? Check one. cl Un|iquidaied
§ m Debtor1 only n D'Sputed
§ cl Debtor2 only _

n Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:

cl At least one of the debtors and another n Student loans

_ _ _ _ _ a Obligations arising out of a separation agreement or divorce

n Check if this claim is for a community debt thor you did not report as priority C|aims

ls the craim subject to offset? Cl Debts to pension or profit_sharing plans, and other similar debts

g NO a Other. Specify Progressive Insurance Toyotas

n Yes
r4`3 l Capital One Last 4 digits of account number _XX)L _ $ 3793
§ N n ' ' C d'l ' N

0 pnomy re mrs ame When was the debt incurred? 05/01/2010

Po Box 71083

Number Street

Charlotte NC 28272 . . . _

City State ZlP Code As of the date you file, the claim is. Check all that app|y.

DaCi€

of

Debtor1 MiguelA Case 6:19-@§§-§9285-€€.] DOC 1 Filed Ol/C%B/lQ Page 27 of 61

 

First Name Midd|e Name Last Name

se number (if/mow

 

Your NONFR|OR|TY Unsecured C|aims - Continuation Page

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. :To_tatolalm
4'4 L t 4 d` `t of t be 7458

Central Fl Expresswav A as 'g' s acc°un num r _ _ _ _ $ 120

Nonpriority Creditor’s Name

When was the debt incurred? 12/15/2018
Po Box 585070
s

Number meet As of the date you file, the claim is: Check all that apply.

Orlando FL 32858

City State ZlP Code m Contingent

Who incurred the debt? Check one.

d Debtor1 only

n Debtor 2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts
a Other. Specify Tt)ll

 

 

 

 

 

 

 

 

 

 

m No
Cl yes
4'5 _ Last 4 digits of account number xxxx $ 1000
Comemty Bank Express ~ _ _ __
Nonpriority Creditor's Name
When was the debt incurred? 11/01/2015
Po Box 659728
N b Si i
um er _ rea As of the date you file, the claim is: Check all that apply.
San Antonlo TX 78265
city stare zlP Code E| Contingent
_ L`.J unliquidated
Who incurred the debt? Check one. n Disputed
a Debtor1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debldrzoniy n Studentloans
At least °"e of the debtors and another n Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d'd not report as pn?"ty c|?'ms _ '
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? a other Specify Credit Card
a No
a Yes
_4.6 $ 1049 :

 

Comenity Capital Bank/zales
Nonpriority Creditors Name

Po Box 659819

 

Number Street

San Antonio TX 78268

City State ZlP Code
Who incurred the debt? Check one.

6 Debtor 1 only

\;l Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

 

Officia| Form 106E/F

Last 4 digits of account number BUL __
When was the debt incurred? 03/01/2013

As of the date you file, the claim is: Check all that apply.

m Contingent
n Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Deth to pension or profit-sharing plans, and other similar debts

H other. specify Credit Card

 

Schedule E/F: Creditors Who Have Unsecured C|aims pace of

Debtor 1

m Add the Amounts for Each Type of Unsecured C|aim

6. Total the amounts of certain types of unsecured claims. This informati

MigueiA Case 6:19-bjds€iiit285-CC.J DOC 1 Filed 01/015/19 Page 28 of 61

 

Firsl Name Middle Name Last Name

Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
k from Part 2

6a Domestic support obligations

6b. Taxes and certain other debts you owe the
government

60. C|aims for death or personal injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 62 through 6d.

6f. Student loans

Sg. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6]. Total. Add lines 6f through 6i.

6a.

6b.

60.

6d.

Ge.

6i.

6g.

Bh.

6i.

6i.

ase number iiiimown)

 

on is for statistical reporting purposes only. 28 U.S.C. § 159.

 

 

 

 

 

 

 

 

 

 

 

Total claim
$ 0
$ 22405
$ 0
+ $ 0
$ 22405
Total claim
$ 0
$ 0
$ 0
+ $ 27187
$ 27187

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

Dafle

of

Debtor 1

 

 

 

 

 

First Name Midd|e Name Last Name

waqu Case 6:19-@§5-@@285-€€.] DOC 1 Filed 01{:15§/19 Page 29 of 61

number (irknow

 

¥our NONPR|OR|TY Unsecured C|aims - Continuation Page

 

 

 

 

§ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

  

 

 

 

 

 

 

 

 

 

4.7 . .
Emergency Phys. Of Centml Last 4 digits of account number 01_4§_ _ _ $ 586
Nonpriority Creditors Name `_
When was the debt incurred? 07/10/2016
Po Box 628296 _`~
Number Street . . .
As of the date you file, the claim is: Check all that apply.
Orlando FL 32862
city State ZlP Code l;l Contingent
_ Cl unliquidated
Who incurred the debt? Check one. [] Disputed
a Debtor1 only
l;l Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Student loans
At least one of the debtors and another a Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you md not report as pn(_>"ty c|§“ms
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? a Other. Specify Medical
a No
a Yes
4.8 . . XXXX
, Last 4 digits of account number $ 114
Enterprlse _ _ __ _ _"
Nonpriority Creditor‘s Name
j When was the debt incurred? 04/10/2018
§ Po Box 30
§ N b si t
l um er fee As of the date you file, the claim is: Check all that apply,
Rosl\/Mgl_lts NY 11577
City slate zlP code Cl Contingent
El unliquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El Debtor1 and Debtor2 only n Student loans
n At least One of the debtors and another El Obligations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d'd not report as pm,)my Cl_a‘ms _ _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m Other. Specify Services
a No
n Ves
4.9 $ 282
' Last 4 digits of account number _8660_ _

 

Otficial Form 106E/F

l;l Yes

Florida Cardiology , P.a

Nonpriority Creditor's Name

Po Box 161597

 

 

Number Street
Miami FL 33 l 16
City State ZlP Code

Who incurred the debt? Check one.

Debtor1 only
n Debtor 2 only
cl Debtor1 and Debtor 2 only
l;l At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

find

When was the debt incurred? 04/25/2018

As of the date you file, the claim is: Check all that apply.

L_.l Contingent
C] unliquidated
l;l Disputed

Type of NONPR|OR|TY unsecured claim:
n Student loans

D Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
n Debts to pension or proht-sharing plans, and other similar debts
2 Other, Specify M€di€al

 

Schedule E/F: Creditors Who Have Unsecured C|aims

oacie6 of 3

Debtor1 MigueiA Case 6:19-@|§§@@285-€€.] Doc 1 Filed 014315/19 Page 30 of 61

ase number (ilknewn)

 

 

Firsl Name Midd|e Name Last Name

Your NONPR|CR|TY Unsecured C|aims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ After listing any entries on this page. number them beginning with 4.4, followed by 4.5, and so forth. :€;’fotal;,clalm"':
4`10 L 14 d' 't t
Mariner Finance, Llc as 'g' s ° account number EXX_ _ _ $ 1142
Nonpriority Creditor’s Name
When was the debt incurred? 10/01/2017
Po Box 44490 '
N b Sl t
um er fee As of the date you Fi|e, the claim is: Check all that app|y.
Baltimore MD 21236
City state zlP code El Contingent
Cl unliquidated
Who incurred the debt? Check one. n Disputed
a Debtor1 only
El Debtor2 only Type of NONPR|OR|T¥ unsecured claim:
§ Debtor1 and Debtor 2 only n Student loans
At least One of the debtors and another n Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you md not report 35 pm_mty C|a'ms
n Debts to pension or profit-sharing plans, and other similar debts
|S the claim -°>Ubj€‘=t f° offset? a Other. Specify Unsecured Personal Loan
m No
m ¥es
4.11
. . Last 4 digits of account number _)_‘xxx $ 1647 -
Progresslve Leasing _ __ _ _`_
Nonpriority Creditor’s Name
When was the debt incurred? 07/01/2017
Po Box 413110 "
N b st t
um er fee As of the date you file, the claim is: Check all that apply.
Salt Lake Citv UT 84141
city state zlP code l;| Contingent
U unliquidated
Who incurred the debt? Check one. n Disputed
6 Debtor1 only
l;l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
l;l Debtor1 and Debtor 2 only a Student loans
n At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
cl Check if this claim is for a community debt you d'd not report as monty C|é'ms _ _
n Debts to pension or profit-sharing plans, and other similar debts
|S the C|aim Suble‘-Tt t° °ff$et? a Other. Specify Collection Jewelry
a No
n Yes
4.12l $ 131

 

 

 

Standar Premium Finance
Nonpriority Creditor’s Name

Po Box 52-2941

 

 

Number Street
Miami FL 33 152
City State ZlP Code

Who incurred the debt? Check one.

Debtor1 only
l;l Debtor 2 only
n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

Official Form 106E/F Schedule ElF:

Last 4 digits of account number _983§_

When was the debt incurred? 01/01/2017

As of the date you file, the claim is: Check all that apply.

l;l Contingent
Cl unliquidated
l;l Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans` and other similar debts
otner. specify Insurance

NU Ell;l

Creditors Who Have Unsecured C|aims pace 7 of 8

Deblo,l MiguelA Case 6:19-@§§9,@,285-€€.] Doc 1 Filed 01/l:15/19 Page 31 of 61

 

Firsl Name Mlddle Name Last Name

ase number (ilimown)

Your NONPR|OR|TY Unsecured C|aims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.13

 

 

 

Sun Pass

 

Nonpriority Creditor’s Name

Po Box 71237

 

 

Number Street
Charlotte NC 28272
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

a At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

 

Last 4 digits of account number £3(_)_ _ _

$ 1111

When was the debt incurred? 05/29/2018

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
U Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts
a Other. Specify Toll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

6 Debtor1 only

El Debtor 2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

[;l Check if this claim is for a community debt

ls the claim subject to offset?

dNo

l;l Yes

Officia| Form 106E/F

a No
a Ves
4.14 - ' XXXX
Last 4 digits of account number $ 811
Syncb/rooms To Go _ _ _* h
Nonpriority Creditors Name
When was the debt incurred? 03/01/2015
Po Box 960061 _`
N o st t
um er fee As of the date you file, the claim is: Check all that appiy.
Orlando FL 32892
ley State ZlP COd€ n Contingent
§ Cl unliquidated
: Who incurred the debt? Check one. n Dlspuled
ft Debtor 1 only
n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m Debtor 1 and Debtor 2 only m Sludenl loans
m At least one of the debtors end another n Obligations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d'd not report as pnemy C|_a|ms _ _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? a other_ Specify Credit Card
m No
l;l Yes
4.15 $ 636 -
' t4d' 't f c t b XXxX _`_'
Thd/cbna/home Depot Las igi s o a coun num er _ _ _ _
Nonpriority Creditor’s Name
When was the debt incurred? 05/01/2018
Po Box 9001010 `_
N o st t
um er me As of the date you file, the claim is: Check all that apply.
Louisville KY 40290
City State ZlP Code n Contingent

n Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify Credit Cal‘d

 

Schedule ElF: Creditors Who Have Unsecured C|aims oacle 3 of 8

Case 6:19-bl<-OO285-CC.] Doc 1 Filed 01/15/19 Page 32 of 61

Fill in this information to identify your case:

Debtor Miguel A Castilio

First Name Midd|e Name Last Name

Debtor 2
(SpOuSe lf filing) First Name Mi`ddle Name Last Name

 

United States Bankruptcy Cour'l forthe: MIDDLF.bistrict of FLORIDA

Case number

(iii<nown) n Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct

information. |f more space is needed, copy the additional page, t"il| it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
.M§No. Check this box and file this form with the court with your other schedules. Vou have nothing else to report on this fomi.
_ _;Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

  

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases_

Person or company with whom you have the contract or lease State what the contract or lease is for

21

 

Name

 

Number Street

 

City State ZlP Code

 

i2.2'

 

Name

 

Number Street

 

» l City State ZlP Code
2.3v

 

Name

 

Number Street

 

City State ZlP Code

 

2.4§

 

Name

 

Number Street

 

City State ZlP Code
2.5

 

Name

 

Number Street

 

City State ZlP Code

Official Form 106G Schedule G: Executorv Contracts and Unexpired Leases page 1 of

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 33 of 61

Fill iri this information to identify your case:

Debtor1 Miguel A Castillo

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Firsi Name Middle Name

 

Last Name

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

 

Case number
l lf known)

 

El Check if this is en
amended Hling

Official Form 106H
Schedule H: Your Codebtors

Codebtors are people or entities who are also liable for an
are filing together, both are equally responsible for supply
and number the entries in the boxes on the left. Attach the
case number (if known). Answer every question.

 

12/15

y debts you may have. Be as complete and accurate as possib|e. lf two married people
ing correct information. lf more space is needed, copy the Additional Page, fill it out,
Additional Page to this page. On the top of any Additional Pages, write your name and

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

a No
n Yes
5 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
' Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
m No. Go to line 3.
n ¥es. Did your spouse, former spouse, or legal equivalent live with you at the time?
n No

n Ves. ln Which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, fenner spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

‘ 3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check all schedules that app|y:
3.1
Cl Schedule D, line
Name
Cl schedule E/F, line
Number Street U Schedule G, line
,_Cily , . .. State ZlP Code
3.2
El schedule D, line
Name
El Schedule E/F, |ine__
Number street Cl Schedule G, line
City b v State ZlP Code
313
Cl Schedule D, line
Name h_
n Schedule E/F, line
Number street Cl Schedule G, line
Q'ty ,, State v rt Z'PC°de

Ochial Form 106H Schedule H: Your Codebtors Daqe 1 of

Case 6219-bk-00285-CC.] DOC 1 Filed 01/15/19

Fill in this information to identify your case:

    

l\/liguel A

First Name Mlddle Name

Castil|o

Last Name

Debtor 1

     
       
   

Debtor 2
(SpOuSe, if filing) Flrsl Name

 

   
  

Middle Name Last Name

 

 
  

United States Bankruptcy Court for the: Middle District of Florida

 
 

Case number
(lf known)

 

 
 

 

Page 34 of 61

Check if this is:
m An amended filing

n A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106|

 

Schedule l: Your lncome

MM / DD/ YYYY

12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Mscribe Employment

:1. Fill in your employment

Debtor 2 or non-filing spouse

 

information. Debtor 1

lf you have more than one job,

attach a separate page with

information about additional Emp'°yme"l Staqu 5 Employed

employers. m Not employed

include part-time, seasonal, or
self-employed work. D _
. . Occupation r'Ver
Occupatlon may include student

or homemaker, if it applies.
Uber Technologies lNC

Employer’s name

Employer’s address 1455 Market ST

Number Street

FL4

m Employed
n Not employed

Number Street

 

 

San Francisco CA 94103

 

City State ZlP Code

How long employed there? 1Y 6l\/l

m Give Details About Month|y lncome

City State ZlP Code

1Y6M

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing

spouse unless you are separated.

lf you or your non~filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. lf you need more space, attach a separate sheet to this form.

For Debtor 2 or
non-filing spouse

 

For Debtor 1
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). lf not paid month|y, calculate what the monthly wage would be. 2. $ O_OO

3. Estimate and list monthly overtime pay.

3. +$ 0.00

 

4. Calculate gross income. Add line 2 + line 3. 4. $ O-OO

 

 

 

 

 

Official Form 106| Schedule |: Your lncome

page 1

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 35 of 61

Debtor 1: i\/liguel A Castillo
l\/liddle District Florida

Chapter 7

Officia| Form 106|

Schedule |: Your income

Part 1: Describe Employment

1. Fill in your employment information. if you have more than one job, attach a separate page with
information about additional employers. include part-time, seasonal, or self-employed Work.
Occupation may include student or homemaker, if it applies. Debtor 1 Debtor 2 or non-filing spouse
Employment status 9 Employed 9 Not employed 9 Employed 9 Not employed

Occupation: Direct Tv installation

Employer's name: installation Sguadc LLC
Employer's address: 4815 NW 79th Ave # 10

 

City State ZlP Code: |\/liamiz FL 33166

How long employed there? 8 i\/lonths

OccupationItstallation

Employer's name: M

Employer's address: 185 Berry Stl Suite 5000
City State ZlP Code: San Franciscol CA 94107

How long employed there? 1Y 6 lVi

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 36 of 61

 

 

 

Debtor 1 Miguel A Castino Case number (irlmown)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
mm mngn-t"lling spouse
Copy line 4 here ............................................................................................... 9 4. $ 0 $

 

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Securlty deductions 5a. $ 0 $
5b. Mandatory contributions for retirement plans 5b. $ 0 $
5c. Voluntary contributions for retirement plans 5c. $ 0 $
5d. Required repayments of retirement fund loans 5d. $ 0 $
5e. insurance 5e. $ 0 $
5f. Domestic support obligations 5f. $ 0 $
59. Union dues 59. $ 0 $
5h. Other deductions Specify: 5h. +$ 0 + $
6. Add the payroll deductions Add lines 53 + 5b + 50 + Sd + 5e +5f + 59 + 5h. 6. $ 0 $
_ 7. Ca|culate total monthly take-home pay, Subtract line 6 from line 4. 7. $ 0 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 3000 $
monthly net income. 8a.
8b. interest and dividends Bb. $ 0 $
80. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenancel divorce $ 0 $
settlement, and property settlementl 8c.
8d. Unemployment compensation 8d. $ 0 $
8e. Social Securlty Be. $ 0 $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Suppiemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8f. $ 0 $
89. Pension or retirement income 89. $ 0 $
8h. Other monthly income. Specify: Bh. + $ 0 + $
9. Add all other income. Add lines 8a + 8b + 80 + 8d + 8e + 8f +89 + 8h. 9. $ 3000 $
10.Ca|culate monthly income. Add line 7 + line 9.
` Add the entries irl line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $l]oo` + $ _ $3000
111. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household , your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. + $ 0
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabiliiies and Certain Statistica/ lnforrrlation, if it applies 12. $ 3000
Combined

z monthly income
` 13. Do you expect an increase or decrease within the year after you file this form?

B No.
§l:i Yes. Explain:

 

 

 

Offlcial Form 106| Schedule |: Your income page 2

 

 

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 37 of 61

Fill in this information to identify your case:

Miguel A Castillo
Debtor 1 . . .
Flrsi Name lVliddle Name LastName Check if this lS:

 

Debtor 2 l
(SpOL|S€, if filing) First Name Midd|e Name Last Name n An amended fi||ng

El A supplement showin ost t`t` h t 13
~ . FLORIDA 9 P pe l lon c ap er
M D'Smm of___ expenses as of the following date:

 

United States Bankruptcy Court for the:

Case number MM / DD/ YYYY
(lfknown)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. is this a joint case?

 

@No. Go to line 2.
p'iYes. Does Debtor 2 live in a separate household?

  

No
§Yes. Debtor 2 must tile Offlciai Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

  

 

 

 

 

 

 

2. Do you have dependents? §""a":~° No
i…,.» Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor1 °" Debi°" 2 age With you?
Debtor 2. each dependent .......................... w §
§W No
Do not state the dependents DN
names. §§ .,W§Yes
§ No
§@"" Yes
§W“ No
§§ Yes
§W N<>
@ Yes
§;} No
§§" Yes
3. Do your expenses include §"@`“ No
expenses of people other than ' Y

yourself and your dependents?

 

m£stimate Your ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

      

 

 

 

such assistance and have included it on Schedule I: Your lncome (Official Form 106|.) Y°Ul' expenses
4. The rental or home ownership expenses for your residence. include flrst mortgage payments and ml»nl `
any rent for the ground or lot. $
if not included in line 4:
4a. Real estate taxes 4a $ 0
4b. Property, homeowner’s, or renter’s insurance 4b. $ 0
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0
4d. Homeowner’s association or condominium dues 4d_ $ 190

Othciai Form 106J Schedule J: Your Expenses page 1

Case 6:19-bk-00285-CC.] DOC 1 Filed 01/15/19 Page 38 of 61

Debtor1 Miguel A Castillo

12.

13.

14.

17.

18.

19.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6<:. Te|ephone, cell phone, lnternet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

C|othing, laundry, and dry cleaning
Personal care products and services
Medica| and dental expenses

Transportation. lnc|ude gas, maintenance, bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
150. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: IRS

installment or lease payments:

17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2

17<:. Other. Specify:

 

17d. Other. Specify:

 

Case number (in<nawn)

 

Vour payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your lncome (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20e. l\/lortgages on other property

20b. Real estate taxes

20e. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner`s association or condominium dues

Oflicial Form 106J Schedule J: Your Expenses

6a
6b.
6c.
6d.

12.
13.

14.

15a.
15b.
15c.

15d.

16.

17a.
17b.
17c.

17d.

18.

19.

20e.
20b.
200.
20d.

20e.

Your expenses

 

$0

WMWW

 

 

 

 

 

$0
$0
$250
$0

 

350

$ 580

 

 

$ 310

 

 

 

 

 

 

 

 

page 2

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 39 of 61

Debtor 1 Miguel A Castillo

First Name Middle Name Last Name

21. Other. Specify:

 

22. Ca|culate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Ca|culate your monthly net income.

23a. Copy line 12 (your combined month/yincome) from Schedule l.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

WNo.

§:YGS- Explain here:

Case number rirknawn)

 

21.

22a.

22b.

220.

23a

23b.

23c,

$

3000

_$ 4396

 

 

$

-1396

 

 

Ofticial Form 106J Schedule J: Your Expenses

page 3

 

 

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 40 of 61

Fill in this information to identify your case:

Debtor1 Miguel A Cascillo

First Name Middle Name Last Name

Debtor 2
(Spouse, if fillng) Flrsr Name Middle Name Last Name

 

United States Bankruptcy Court forthe: MIDDLE District of FLOR-IDA

 

Case number
(if known)

 

 

Cl check ifthis is an
amended nling

 

Official Form 106Dec
Deciaration About an individual Debtor’s Schedu|es ms

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
n No

n Yes. Name of person . Attach Bankruptcy Petition Preparer’s Not/'ce, Dec/aration, and

Signature (Official Form 119).

Under penalty of perjury, l declare that i have read the summary and schedules filed with this declaration and
that they are true and correct.

Signature of Debtor 1 Signature of Debtor 2

Date€:)i 217 'Z€ \C` Date
MM/ DD / YYYY MM/ DD/ YYVY

 

 

 

Official Form 106Dec Deciaration About an individual Debtor's Scheduies

Case 6219-bl<-00285-CC.] DOC 1 Filed 01/15/19

Fill in this information to identify your case:

Miguel A

First Name

Castillo

Last Name

Debtor 1
Middle Name

Debtor 2
(Spouse. if Hling) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number
(lf known)

 

 

 

Official Form 107

 

Statement of Financial Affairs for lndividuals Filing for Bankruptcy

Be as complete and accurate as possible. lf two married people are filing together,
information. lf more space is needed, attach a separate sheet to this form. On the t
number (if known). Answer every question.

m(;ive Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

UMarried
§E Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
B§ No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

Debtor 1: Dates Debtor 1

lived there

Debtor 2:

n Same as Debtor1
1100 Courtney Chase Unit 423,

 

From Nov 2015

Page 41 of 61

m Check if this is an
amended filing

04/1 6

both are equally responsible for supplying correct
op of any additional pages, write your name and case

Dates Debtor 2
lived there

m Same as Debtor 1

 

 

 

 

 

 

 

 

 

 

b 8 b S From
Num er treet _ Num er treat
TO Aprll 2017 To
Orlando 32837
City State ZlP Code City State ZlP Code
n Same as Debtor 1 m Same as Debtor 1
From Fr°m
Number Street Number Street
TO To
City State ZlP Code City State ZlP Code

 

’ 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a communi
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Pue

inv No

§;I:Yes. Make sure you fill out Schedule H.' your Codebtors (Official Form 106H).

Explain the Sources of ¥our lncome
Ochia| Form 107

Statement of Financial Affairs for lndividuals Filing for Bankruptcy

ty property state or territory? (Community property
rto Rico, Texas, Washington, and Wisconsin.)

page 1

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 42 of 61

Debtor 1 Migll€l A Castillo

Case number (in<mwn)
First Name Middle Name Last Name

 

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

HNQ

§§ Yes. Flll in the details

 

mt

 

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)

From January 1 of current year until m \;VHQSS' °‘;_mmissi°"$’ $ 0 n :Vages‘ °‘t’_mmissi°"‘°” $ 0
the date you filed for bankruptcy: onuses’ 'ps onuses' 'ps ' ' '

n Operating a business n Operating a business
For last calendar year w Wages, commissions n Wages, commissions

' Y 2018 bonuses, tips $ 36000 bonuses, tips $ 0
(January 1 tO December 3‘1,\…:Y ) n Operating a business l:l Operating a business
For the calendar year before that n Wages, commissions n Wages, commissions
bonuses, tips 8808 bonuses, tips $ 0

(January 1 10 December 31,;;:017 ) n Operating a business h__ n Operating a business ____`_'

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxab|e. Examp|es of other income are alimony; child support Social Securlty,
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lt you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

MNO

§U§Yes. Fill in the delalls.

 

 

Sources of income Gross income from Sources of income Gross lncome from
Describe below. each 90“"¢€ Describe below. each 5°\"°€
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until $0`__ _____ $ 0

the date you filed for bankruptcy:

 

 

 

For last calendar year: _____ $ o $ 0
(January 1 to December 31,
vaY

For the calendar year before that: $ 0 $ 0

 

 

(January 1 to December 31, )

YY¥Y -_-`.

 

 

 

thcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 43 of 61

Debtor1 l\/|igue| A Castillo

Case number (irl<nown)
First Name Middle Name Last Name

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
m No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose."
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more'?

El No. Go to line 7.

g Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligationsl such as
child support and alimony, Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/ 19 and every 3 years after that for cases filed on or after the date of adjustment

a Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

m No. Go to line 7.
g ‘{es. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony_ Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
Loancare Servlcing 12/01/2018 $ 5,193.00 $ 229,495.00 g Mongage
Creditors Name n
C
PO Box 8068 11/01/2018 ar
Number Street o Credit Card
10/01/201 8 n LOar`l repayment

 

n Suppliers or vendors

Virginia Beach VA 23450

 

 

 

 

city state zlP code n Other
Ally Financial 12/01/2018 $ 1,740.00 $ 28,816.00 g Mongage
Creditor’s Name
Car
PO Box 380901 11/01/2018 4
Number street a Credlt card
10/01/2018 n Loan repayment

 

 

n Suppliers or vendors
Bloomimgton MN 55438

 

 

 

 

 

City state zlP code n Other
Carmax 12/01/2018 $ 930.00 $ 13,188.00 [] Mo,tgage
Creditor's Name
g Car
PO BOX 3174 11/01/2018 n _
Number Street Credlt card
10/01/2018 n Loan repayment

n Suppliers or vendors

Milwaukee Wl 53201

O
City State ZlP Code n ther

 

 

Oft"lcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 44 of 61

Debtor 1 Miguel A Castillo

Case number (irlmown)
Flrst Name Middle Name Last Name

 

 

v 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an ocher, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony,

§No

 

 

 

 

 

:'@” Yes. List all payments to an insider.
1 ~~~~~
Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insider‘s Name
Number Street
City State ZlP Code
$ $

 

lnsider’s Name

 

Number Street

 

 

 

City State ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

§W:No

n Yes. List ali payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

Payment paid owe : y include creditors name

 

. $ $
lnslder's Name

 

Number Street

 

 

City State ZlP Code

 

lnsider's Name

 

Number Street

 

 

Cifv `. State ZlP..C?de. .,

Ochiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 45 of 61

Debtor 1 Miguel A Castlllo Case number (irl<nown)

 

 

First Name Middle Name Last Name

mldentify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions support or custody modincations,

and contract disputes.

 

§l;l”jves. Fill in the detaiis_

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title ;COL",t Name n Pending
a On appeal
Number Street n Concluded
Case number _`____
City State ZlP Code
Case title Court Name n Pending
n On appeal
Number Street m Concluded

Case number

 

 

 

City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?

Check all that apply and fill in the details below.

§§ NO. Go to line 11.
§:El Yes. Fill in the information below.

Describe the property Date

 

Creditors Name

 

Number Street Explain what happened

n Property was repossessed

 

n Property was foreclosed.
l;l Property was garnished.

 

city state zlP code n Property was attached, seized, or levied.

Vaiue of the property

 

 

Describe the property Date

 

 

Creditor's Name

 

Number Street
Explain what happened

Property was repossessed

 

Property was foreclosed

 

Pro ert was arnished.
City State ZlP Code p y g

UUCJU

Property was attached, seized, or levied.

Ochial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Value of the property

page 5

Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 46 of 61

Debtor1 Miguel A Castillo

First Name Middle Name Last Name

Case number (irtnown)

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

§_ENo

El Yes. Fill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
Number Street $
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

§H§ No
m Yes

mist Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
iii
§ .: No
Cl Yes. Fill in the details for each gift

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts

 

Person to Whom You Gave the Gift

 

 

 

 

 

 

$
Number Street
City State ZlP Code
Person’s relationship to you
Gif‘ts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per Person _ §, v ,, _§ __. ,'. _, a _. , the gifts

_ $

Person to Whom You Gave the Glft

$

 

 

 

Number Street

 

City State ZlP Code

Person's relationship to you

Ofiicial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 47 of 61

Debtor1 Miguel A Castiuo Case number iirknawn)

Flrsi Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

gm No

vcl Yes. Fill in the details for each gift or contribution.

 

 

 

Gifis or contributions to charities Describe what you contributed Date you Va|ue
that total more than $600 contributed
$
Charity's Name
$

 

 

Number Street

 

City State ZlP Code

mist Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

§§ No
§l;l` Yes. l=ill in the detaii$_

Describe the property you lost and Describe any insurance coverage for the loss Date of your Va|ue of property

how the loss occurred _ _ _ _ _ loss lost
include the amount that insurance has pald. List pending insurance

claims on line 33 of Schedule A/B: Propen‘y.

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

§'M

El; No

f Yes. Fill in the details

  

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid _ .. ,§ . /. . , . .. _ _ , _ _ ` made
Number Street $
$

 

City State ZlP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Ochial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Case 6:19-bi<-00285-CC.] Doc 1 Filed 01/15/19 Page 48 of 61

 

 

 

 

 

 

 

 

Debtor 1 Miguel A Castiuo Case number (irknown)
Firsi Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$

Number Street
$

 

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Net You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

YNo

ny Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street - $
$

 

 

City State ZlP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
“i“Jmcm)m not include gifts and transfers that you have already listed on this statementl
ii' §No
§;]:Yes. Fiii in the details

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZiF Code

Person`s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

Case 6:19-bi<-00285-CC.] Doc 1 Filed 01/15/19 Page 49 of 61

Debtor 1 Miguel A Castmo Case number (irknown)

First Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

25 No
El Yes. Fiii in the details

 

Description and value off the property transferred Date transfer
was made

Name of trust

 

 

1kt Certain Financial Accounts, lnetruments, Safo Deposlt Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, soid, movedl or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

 

§§Yes. Fi" in the detai|s.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
XXXX- n Checking $
Number Street n Sav'ngs

 

n Money market

 

n Brokerage

 

 

 

 

 

City l ` State ZlP Code n other
XXXX~ m Checking $
Name of Financial institution ` __
n Savings
Number Street n Money market
n Brokerage
U other
city state zlP code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

  
 

Yes. Fiii in the delaiis.

 

 

Who else had access to it? Describe the contents Do you still
_ have it?
n No
Name of Financial |nstitution Nam9 z n YeS

 

 

Number Street Number Street

 

 

City State ZlP Code

 

 

City State ZlP Code

Ochiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 

 

Case 6:19-bi<-00285-CC.] Doc 1 Filed 01/15/19 Page 50 of 61

Debtor1 Miguel A Casrillo

Case number (irkndwn)
Firsi Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
U Yes. Fiii in the details
Who else has or had access to it? Describe the contents Do you still
have it?
n No
Name of Storage Facility Name m Yes
Number Street Number Street
city state zlP code
.F“¥. .. .5 t . _ S*z‘*.f¢( ,‘¥'_F»’,.Q°de .. 4 . 5,_
mldent|fy Property You Hold or Contro| for Someone Else
23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
ov_rmhold in trust for someone.
a No
iU` Yes. Fiii in the details
Where is the property? Describe the property Va|ue
Owner's Name - $
“ “ Street
Number Street
City State Zli’ Code
City State ZlP Code
m Give Details About Envlronmental lnformatlon
For the purpose of Part 10, the following definitions apply:
§ Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.
_ s Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.
se Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.
Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
iii No
El Yes. Fill in the detaiis.
Governmenta| unit b Environmental law, if you_ know it b v Date of notice

 

 

 

 

 

Name of site Governmenta| unit
Number Street Number Street

City State ZlP Code
City State ZlP Code

Ochia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 6:19-bi<-00285-CC.] Doc 1 Filed 01/15/19 Page 51 of 61

Debtor1 Miguel A CBSti"O

Case number (irknown)
First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous materiai?

UNo

n Yes. Fill in the detai|s.

 

 

 

 

 

 

 

Governmentai unit Environmentai law, if you know it Date of notice
:'
Name Of site Governmental unit
Number Street Number Street
City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.
No
cl ‘(es. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
. l case
Case title a
Court Name Pendmg
n On appeal
Number Street l n Conciuded
Case number city state ziP code

m Give Det:alls About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
M A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
El A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part 12.
n Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

 

 

 

 

 

 

J . rvi LLC Describe the nature of the business Employer identification number
em'g Se Ce Do not include Social Securlty number or lTlN.
Business Name 'S
f €l”V|C€S
1729 Eimstead ct - EIN 4 5 -'_ 5_ 5_ 2_ 5_ §_9_
Number Street w
Name of accountant or bookkeeper Dates business existed
orlando Fi_ 32824 Fr°mOS/__ZO/ZWT° `
City .. 5, . State .Z'P.C°d° n . ,. . ....... §
Describe the nature of the business Employer identification number
_ Do not include Social Security number or lTlN.
Business Name »
_E|N:___-____________
Number Street ` ' `
Name of accountant or bookkeeper Dates business existed
§ From To
City State ZlP Code

Ochiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 

Case 6:19-bi<-00285-CC.] Doc 1 Filed 01/15/19 Page 52 of 61

Debtor 1 Miguel A Casfillo

Case number (irlmown)
First Name Middle Name Last Name

Describe the nature of the business Employer |dentifica"°n number
,_ Do not include Social Security number or lTlN.

 

Business Name

f E|N: -

 

N"'“b°' St'°°‘ Name of accountant or bookkeeper Dates business GXiSied

 

From To

 

City State ZlP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

§§ No
Ei Yes. Fiii in the details below.

Date issued

 

Name MM / oo / vYYY

 

Number Street

 

 

City State ZlP Code

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud

in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341,1519, and 3571.

X

  

 

 

 

Sign re of Debtor 1 Signature of Debtor 2
at l 2 217 21t
Date ‘ " l )' L" “ t Date

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
n No

n Yes. Name of person . Attach the Bankruptcy Peti'tion Preparer's Noi/'ce,

Dec/aration, and Signature (Official Form 119).

 

 

 

 

 

 

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 6:19-bi<-00285-CC.] Doc 1 Filed 01/15/19 Page 53 of 61

Fiii in this information to identify your case:

Miguel A Castillo

Firsi Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if iiiing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Ml DDLE District of FLORmA

Case number n Check if this is an
("""°‘”"’ amended filing

 

 

Officia| Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

 

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

md Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

 

 

 

 

 

 

 

 

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property 1
secures a debt? as exempt on Schedule C?
g;::i;ior'$ Ally Financial USurrender the property. \lo
' ' 5 ' " ` 5 ` ' ' ` ' §[:iRetain the property and redeem it. g/ es
Er:;(;:$;'on of §,U:Retain the property and enter into a
securing debt: Reaffirmation Agreement.
§§ §Retain the property and [exp|ain]:
Toyota Tundra 2016
Creditors - §U Surrender the ro erty. No
name: Carmax Auto Flnance ` n ` p p l
' " ` ` ` m§ Retain the property and redeem it. `/ Yes
Description of m . .
propeny § Retain the property and enter into a
securing debt: Reaftirmation Agreement.

§U Retain the property and [exp|ain]:
Toyota Corolla Sedan 4 D 2015

 

 

 

 

 

 

g;:j;t:°r,$ Loancare Servicing Ctr §EJ; Surrender the property, _-]No
‘ _ ' " ‘ " ’ ` " " " "’\`§:l:;i§Retain the property and redeem it. \/ Yes
Er::::;'°n Of §E Retain the_property and enter into a

securing debt: Reaff/rmation Agreement.

§§ Retain the property and [exp|ain]:
1729 Elmstead Ct Orlando Fl 32

 

 

 

 

 

 

 

 

Creditors §“U Surrender the property. NO
name: t

, §T.:E Retain the property and redeem it. Yes
E:>Spceri|-?;|On cf in Retain the property and enter into a
securing debt: Reaffirmation Agreement.

§:ij Retain the property and [exp|ain]:

 

Officiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 6:19-bl<-00285-CC.] DOC 1 Filed 01/15/19 Page 54 of 61
Miguel A Castillo

First Name Middle Name Last Name

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066)
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Debtor 1 Case number (Ifknown)

 

 

Describe your unexpired personal property leases Wi|| the lease be assumed?
Lessor's name: :U~NO

Description of leased §U§YBS

property:

Lessor’s name: §D~,NO

§m§(es

Description of leased

 

 

 

property:

Lessor's name: §[;]`“"NO

Description of leased §D:Yes

property:

Lessor's name: §D:No
.. §lj~:'Yes

Description of leased

property:

Lessor's name: H““No

....... . . .. v mves

Description of leased

 

 

property:
Lessor's name: §NO
. . §§ Yes
Descrlptlon of leased "
property:
Lessor’s name: §?,40
§L;!~€Yes

Description of leased
property:

 

m sign B.,..,w

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x )»'~"Q"Q</ X

Signatur,eef‘e'e`§c;?' Signature of Debtor 2

 

, .
Date ldf fs Z’c{(;z Date
MM/ DD / YYYV MM/ DD/ YYYY

Official Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 2

Case 6:19-bl<-00285-CC.] Doc 1 Filed 01/15/19 Page 55 of 61

Fill in this information to identify your case:

    

Check one box only as directed in this form and in

  

Form 122A-1Supp:

   

Miguel A Castillo

Flrsl Name Middle Name Last Name

Debtor 1

   

 

 

   
   

§a 1. There is no presumption of abuse.

§§

  
 

Debtor 2
(Spouse, if filing) Firsr Name Middle Name Last Name

MIDDLE District Of FLoRii)A

 

              
  

. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Ca/culation (Official Form 122A-2).

  
 

United States Bankruptcy Court for the:

 
 

gm 3. The Means Test does not apply now because of
qualified military service but it could apply later_

Case number
(lf known)

 

 
 

 

n Check if this is an amended filing

Of'ficial Form 122A-1

 

Chapter 7 Statement of Your Current Monthly lncome 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. lf more
space is needed, attach a separate sheet to this fomi. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). lf you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

m Ca|culate Your Current Monthly lncome

z

§ 1. What is your marital and filing status? Check one only.
Nor married. Fiii our coiumn A, lines 2-11.
m Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

E] Married and your spouse is NOT filing with you. You and your spouse are:
El Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

l;l Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. lf you have nothing to report for any line, write $O in the spaoe.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $.___0 $

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $____ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $__0 $

5. Net income from operating a business, profession, Debtor 1 Debtor 2

 

 

or farm

Gross receipts (before all deductions) $_35@ $_

Ordinary and necessary operating expenses - $ 500 - $

Net monthly income from a business, profession. or farm $ 3000 $ :;:y_) $ 3000 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) 0 $'__

Ordinary and necessary operating expenses - $ 0 - $

Net monthly income from rental or other real property $ 0 $ :::;y

 

 

 

§
ce

7. lnterest, dividends, and royalties

 

Off`icial Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 1

 

Case 6:19-bk-00285-CC.] Doc 1 Filed 01/15/19 Page 56 of 61

Debtor 1 Miguel A CaStillO Case number iiri<nuwn)

 

First Name Middle Name Last Name

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

8. Unemployment compensation $ 0 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here:

For you .................................................................

$

For your spouse ................................................................... 3

 

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Secu rity Act. $ 0 $

10. lncome from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. lf necessary, list other sources on a separate page and put the total below.

 

0 $
Total amounts from separate pages, if any. + $ + 3

 

 

11. Ca|culate your total current monthly income. Add lines 2 through 10 for each + §
column. Then add the total for Column A to the total for Column B. $ 3000 § $

 

 

 

 

$

3000

 

 

Total current

monthly income
mbetermine Whether the Means Test Applies to ¥ou

12. Ca|culate your current monthly income for the year. Follow these steps:

Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form.

13. Ca|culate the median family income that applies to you. Fo|low these steps:

 

Fill in the state in which you live. FLORIDA

 

Fill in the number of people in your household. 1

 

 

 

12a. Copy yourtotal current monthly income from line 11. .................................................................................. Copy line 11 here') $

 

 

 

Fill in the median family income for your state and size of household. ............................................................................................. 13. $ 45703

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a Z§ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

titt).§,_“l::l:§v Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and t”ill out Form 122A-2.

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x 4;%__,, x

 

Signature of Debtor 1 Signature of Debtor 2

f ,'"'“ ,, ,,',".;‘”
Date/jj § `-' Z;‘{ § § Date
MM/ D /YYYY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A~2.

 

lf you checked line 14b, fill out Form 122A-2 and file it with this form.

Ochial Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 2

 

 

 

 

 

 

- _ _ _ ' 57 of 61
Bsz(szOlB)(lz/Og) Case 6.19 bk 00285 CC.] DOC 1 Fl|ed 01/15/19 Page

UNITED STATES BANKRUPTCY COURT

MIDDLE District Of FLORIDA

Castillo, Miguel
Debtor

In re Case No.

 

Chapter 7

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certiiication of [Non-Attorney] Bankruptcy Petition Preparer

l, the [non-attomey] bankruptcy petition preparer signing the debtor’S petition, hereby certify that l delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

,. .»

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required
X -- by ll U.S.C. § llO.)

 

 

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner Whose Social
Security number is provided above.

Certit'ication of the Debtor
I (We), the debtor(s), affirm that I (We) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

 

 

Code. x
` "7‘ 11 ,1
X§é!¢~:le-` <:>/ / /3 inflict
Printed Name(s) of Debtor(s) Signature of Debtor date
Case No. (if known) X

 

 

Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy Of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form Bl. Exhibit B on page 2 of Form Bl contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Deciarations made by debtors and bankruptcy
petition preparers on page 3 of Form Bl also include this certification

Case 6:19-bk-00285-CC.] DOC 1 Filed 01/15/19 Page 58 of 61

United States Bankruptcy Court
MIDDLE District Of FLORIDA

 

IN RE. Castillo, Miguel

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true

and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our Schedules.

 

Date: M:;;Z¢?

 

Debtor /

 

Joint Debtor

Case 6:19-bk-00285-CC.] DOC 1 Filed 01/15/19 Page 59 of 61

Ally Financial
Po Box 380901
Bloomington, MN 55438

Bank Of America
Po Box 15019
Wilmington DE 19850

Caine & Weiner
12005 Ford Rd
Dallas TX 75234

Capital One
Po Box 71083
Charlotte NC 28272

Carmax Anto Finance
Po Box 3174
Milwaukee WI 53201

Central Fl Expressway A
Po Box 585070
Orlando FL 32858

Comenity Bank Express
Po Box 659728
San Antonio TX 78265

Comenity Capital Bank/zales
Po Box 659819
San Antonio TX 78268

Case 6:19-bk-00285-CC.] DOC 1 Filed 01/15/19 Page 60 of 61

Emergency Phys. Of Central
Po Box 628296
Orlando FL 32862

Enterprise
Po Box 30
Roslyn Heights NY 11577

Florida Cardiology , P.a
Po Box 161597
Miami FL 33116

Irs
Po Box 80110
Cincinnaty OH 45280

Loancare Servicing Ctr
Po Box 8068
Virginia Beach VA 23450

Mariner Finance, Llc
Po Box 44490
Baltimore MD 21236

Progressive Leasing
Po Box 413110
Salt Lake City UT 84141

Standar Premium Finance
Po Box 52-2941
Miami FL 33152

Case 6:19-bk-00285-CC.] DOC 1 Filed 01/15/19 Page 61 of 61

Sun Pass
Po Box 71237
Charlotte NC 28272

Syncb/rooms To Go
Po Box 960061
Orlando FL 32892

Thd/cbna/home Depot
Po Box 9001010
Louisville KY 40290

